Citation Nr: 1529757	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a disability characterized by a lump on the back, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine.

5.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left leg varicose veins, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the Veteran's claims fine currently resides with the Jackson, Mississippi RO.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that the VBMS file contains various VA, private, and Air Force medical records, some of which do not appear in the paper claims file.  These include VA treatment records as well as records generated by the Keesler Air Force Base Hospital.  The Veteran's submission of these records suggests that there are outstanding medical records that are relevant to the Veteran's claims.  He should be asked to identify all potential sources of medical treatment records, and any sufficiently identified records should be obtained and associated with the record.

Service Connection Claims

The Veteran seeks service connection for erectile dysfunction and for a lump on his back.  While it initially appeared that he sought benefits based on injury in service, statements he has submitted during the course of his appeal suggest that he believes that these claimed disabilities are secondary to his service-connected low back disability.  Review of the record demonstrates that he has not been provided with notice of the evidence necessary to support a claim of entitlement to service connection on a secondary basis.  This must be accomplished before the Board can reach the merits of these claims.

The Board further notes that on VA examination in October 2012, the examiner did not provide an opinion regarding whether the Veteran's erectile dysfunction had been aggravated by his low back disability and associated radiculopathy.  Thus, the examination report is inadequate for the purpose of deciding this claim as to the question of aggravation.  An additional examination should be conducted to address this issue.  

Evaluation of Lumbar Spine and Radiculopathy

The Veteran asserts that his lumbar spine and right leg neurological disabilities are worse than is contemplated by the currently assigned evaluations.  The VBMS file contains October 2014 statements by the Veteran's son and two coworkers, with descriptions of their observations.  These statements, and the Veteran's statements, suggest that these disabilities have worsened.  

The Board acknowledges that a VA fee basis spine examination was carried out in March 2015; however, the examining physician specified that he reviewed no records in conjunction with the examination.  While the examiner indicated that the lumbar spine disability impacted the Veteran's ability to work, it is not clear whether the statements by the Veteran's son and coworkers might have better informed his assessment of the impact of this disability on the Veteran's daily activities, including work.  Finally, the examining physician's specialty is listed as plastic surgery.  Because the record was not available to the examiner for review in conjunction with the examination, and because the examiner's qualifications to assess musculoskeletal disability is questionable considering his specialty, the Board finds that this recent examination is not adequate for the purpose of evaluating the Veteran's lumbar spine disability.  Thus, a new examination is necessary.

Increased Ratings 

      Right Shoulder 

Among the more recent records submitted by the Veteran is a February 2014 record from Keesler AFB Hospital indicating that the Veteran was to undergo steroid injection of his right shoulder.  There is also an October 2014 statement by a private physician indicating that the she had been treating the Veteran since January 2014 and that he had undergone multiple injections, and that the next step would be a "total shoulder."  These records suggest worsening of this disability.

As noted, a fee basis examination was conducted in March 2015, by a physician whose specialty is plastic surgery.  The examiner specified that no records were made available for his review.  Because the record contains significant history referable to this disability, absence of those records in conjunction with the examination limited the examiner's ability to provide a fully informed assessment of the disability.  The Board also notes that the examiner reported range of motion of the right shoulder but did not indicate the point at which pain began.  In light of these deficiencies, the Board concludes that the examination is not adequate for the purpose of deciding this claim, and that an additional examination is necessary.    

	Varicose Veins

Records from Keesler AFB Hospital include a November 2014 consultation request indicating that the Veteran had recently undergone venous ultrasound showing left deep vein reflux of the popliteal vein, and that he continued to have large varicosities with swelling and pain.  

As noted, the plastic surgeon who examined the Veteran in March 2015 indicated that he was not provided any records for review.  He indicated that the Veteran's varicose veins were asymptomatic.  This is in apparent conflict with the records from Keesler AFB Hospital, which indicate swelling and pain.  Because the current severity of the Veteran's left leg varicose veins remains unclear, an additional examination is necessary.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private medical providers who have treated him for his claimed disabilities.  The Veteran should be specifically requested to provide a release for Beinville Orthopaedic Specialists for treatment of his right shoulder disability.  Records should be obtained from all sufficiently identified providers.

Obtain all clinical records from the Biloxi VA Medical Center for the period from October 2011 to the present, and from the Keesler AFB Hospital for the period from May 2009 to the present.  

If, after making reasonable efforts to obtain any outstanding Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

The development described below should not be undertaken prior to completion of the development ordered in paragraph 1.

2.  Afford the Veteran proper notice of the evidence and information necessary to substantiate his claims for service connection on a secondary basis, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

3.  Schedule the Veteran for a genitourinary examination by a clinician with the appropriate expertise to determine the etiology of his erectile dysfunction.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the record and examination of the Veteran, the examiner should provide an opinion regarding the following:

a. whether it is at least as likely as not, (i.e., probability of 50 percent), that the Veteran's erectile dysfunction was caused by the Veteran's service-connected low back disability.

b.  whether it is at least as likely as not, (i.e., probability of 50 percent), that the Veteran's erectile dysfunction was aggravated by the Veteran's service-connected low back disability.  Aggravation means a permanent worsening of the disability beyond its natural progression.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA examination by a clinician with the appropriate expertise to determine the severity of his service-connected low back disability and associated radiculopathy.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

      The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine.  The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  The examiner should also describe any neurological deficits associated with the low back disability, to include a description of the currently service-connected right leg radiculopathy.  

5.  Schedule the Veteran for a VA examination by a clinician with the appropriate expertise to determine the severity of his service-connected right shoulder disability.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

      The examiner must express an opinion as to whether 
there is ankylosis of the shoulder.  The examiner should be asked to specify the point during motion that the Veteran's experiences pain.    

6.  Schedule the Veteran for a VA examination by a clinician with the appropriate expertise to determine the severity of his service-connected left leg varicose veins.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should describe all manifestations of the Veteran's varicose vein disability, to include whether there is persistent edema that is incompletely relieved by elevation; beginning statis pigmentation; or eczema.  

7.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




